Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the following features:
Claim 1:
storing a command stream generated by an application in a buffer, the command stream including a plurality of machine learning primitives for execution by a graphics processor;
identifying, after receiving a request from the application to finalize the buffer, two or more machine learning primitives of the buffer that may be replaced with a fused shader kernel; and
storing the fused shader kernel in the buffer to generate a fused command buffer.

Claim 14:
a memory; and
at least one processor coupled to the memory and configured to:
store a command stream generated by an application in a buffer, the command stream including a plurality of machine learning primitives for execution by a graphics processor;
identify, after receiving a request from the application to finalize the buffer, two or more machine learning primitives of the buffer that may be replaced with a fused shader kernel; and
store the fused shader kernel in the buffer to generate a fused command buffer.

Claim 28:
store a command stream generated by an application in a buffer, the command stream including a plurality of machine learning primitives for execution by a graphics processor;
identify, after receiving a request from the application to finalize the buffer, two or more machine learning primitives of the buffer that may be replaced with a fused shader kernel; and
store the fused shader kernel in the buffer to generate a fused command buffer.

For example, Bourd (US 2013/0194286) discloses management of buffers with a management unit that resides within an integrated circuit that includes a graphics processing unit (GPU). The management unit may ensure proper access to the buffers by the programmable compute units of the GPU to allow the GPU to execute kernels on the programmable compute units in a pipeline fashion, but does not expressly disclose the above claimed features.
For example, Clarberg (US 2015/0070355) discloses architecture for pixel shading, enables flexible control of shading rates and automatic shading reuse between triangles in tessellated primitives, but does not expressly disclose the above claimed features.
For example, Gruber (US 2015/0379663) discloses method for rendering graphics data includes rendering pixels of a first bin of a plurality of bins, wherein the pixels of the first bin are associated with a first portion of an image, and rendering, to the first bin, one or more pixels that are located outside the first portion of the image and associated with a second, different bin of the plurality of bins. The method also includes rendering the one or more pixels associated with the second bin to the second bin, such that the one or more pixels are rendered to both the first bin and the second bin, but does not expressly disclose the above claimed features.

As such, claims 1, 14 and 28 are in condition for allowance.
Claims 2-13 and 15-27 depend from an allowable claim and are thus in condition for allowance for at least this reason. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        12/04/2021